Dissenting Opinion
Staton, P.J.
I dissent. The majority opinion’s, rationale is based upon the immediate execution characteristic of final judgments. It reasons that no amount of money is actually *136due under the judgment, therefore, the judgment is not a final judgment that can become a lien. I disagree.
Any judgment rendered can provide for payments to be made in the future or periodically. This future payment characteristic is common to alimony judgments, but it is not an exclusive alimony provision. Many agreed judgments in the settlement of disputes have made similar provisions. Furthermore, the rationale of the majority leaves the judgment of the court vulnerable to becoming a nullity or a useless determination if the judgment can never become a lien until the execution characteristic comes into full bloom. Then, there may be no assets available for execution. Judgment lienholders who obtaind their judgments much later may have already executed against all available assets.
Judgments can be assigned in exchange for an agreed upon sum of money. If the alimony judgment is not a lien, its negotiability is adversely affected. It becomes almost worthless in most cases as an assignable judgment. After the repeal of IC 1971, 31-1-12-17, the Indiana Legislature did not expressly provide in any substitute legislation that an alimony judgment “. . . shall not be such a lien to the extent that it is payable in the future unless and to the extent such decree so provides expressly.” The Legislature’s failure to make such a provision is a clear expression of policy that alimony judgments should be treated as any other judgment. The alimony judgment can become a lien even though the payments are due in the future.
A valid alimony judgment which is due in the future may be allowed as a valid claim against an estate and “. . . payment may be made as in the case of an absolute claim which has been allowed: . . .” IC 1971, 29-1-14-3. The present value of an- alimony judgment may be drastically affected if the alimony judgment is not a lien. Final, non-alimony judgments rendered months and years later may serve to defeat any recovery by the alimony judgment holder.
*137Another difficulty with the “execution” rationale of the majority opinion is that when future payments become due and unpaid, the distinction between alimony judgment and other final judgments evaporates. A sum of money is now due under the alimony judgment upon which an execution can be had. If the alimony judgment is not a lien, an alimony judgment holder would be forced to obtain an execution on available and discoverable assets everytime a payment became due and unpaid to protect the judgment.1 If the alimony judgment provided for several hundred future payments and each payment had to be executed upon to protect the interest of the alimony judgment holder, an insufferable hardship would be placed with the judgment holder as well as the judicial system which would have to process the repetitive executions.
I would hold that an alimony judgment is a lien, and I would reverse the judgment of the trial court.
Note. — Reported at 362 N.E.2d 1163.

. If the alimony judgment holder must enter his judgment lien every time that the amount under the judgment becomes due, he will have the onerous task of entering a judgment lien several hundred times. This would raise too the question of having the alimony judgment defeated by intervening judgment lienholders.
There are some practical problems which would surface if the alimony judgment is not a lien. One practical problem is the situation where an alimony judgment is agreed upon which incorporates support payments for the children. How does the alimony judgment holder secure the support payments for the children when it is apparent that the judgment debtor husband is spending himself into bankruptcy? Another practical problem that may appear is at the trial court level. The parties as well as the trial court may choose to force the liquidation of assets to assure an equitable division of property. The forced liquidation of assets may not serve the parties or their families well where the selling market is unfavorable.